Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The recited “abovementioned” in line 6 of claim 9 has been replaced with “above mentioned”.

The following has been added to line 40 of page 3 the specification.
“BRIEF DESCRIPTION OF THE DRAWING
The Figure 1 shows a DSC diagram of TC and TM.” 

			   REASONS FOR ALLOWANCE
US 3,446,782 is considered a closest prior art since it teaches an addition of a molten polycapramide into an autoclave containing 1500 g of a 40% aqueous solution of caprolactam, heating to a temperature of 180oC, cooling to 80oC and filtering and washing thereof for obtaining polyamide particles in example 1 which would meet the instant steps of a1) and c).


			      EXAMINER’S COMMENT
The drawing filed on January 8, 2021 is accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/July 20, 2021                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762